  Case 19-23590        Doc 43    Filed 05/05/20 Entered 05/05/20 15:16:27           Desc Main
                                   Document     Page 1 of 5


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 CHICAGO DIVISION

 In Re:                                           Case No. 19-23590

 Theresa M. Rayford
                                                  Chapter 13
 aka Theresa Michele Rayford

 Debtor                                           Hon. Judge Jacqueline P. Cox

     NOTICE OF MOTION OF GLOBAL LENDING SERVICES LLC TO MODIFY
                          AUTOMATIC STAY

VIA ELECTRONIC NOTICE:

          Tom Vaughn, 55 E. Monroe Street, Suite 3850, Chicago, IL 60603

          David M Siegel, David M. Siegel & Associates, 790 Chaddick Drive, Wheeling,
          IL 60090 Debtor’s Counsel

VIA U.S. MAIL:

          Theresa M. Rayford, Debtor, 4658 W West End Ave, Chicago, IL 60644

PLEASE TAKE NOTICE that on May 5, 2020, we have electronically sent for filing with the
Clerk of the U.S. Bankruptcy Court, a Motion of Global Lending Services LLC to Modify
Automatic Stay, a copy of which is hereto attached.

Please take notice that on June 1, 202 0 at 9:0 0 a.m., or as soon thereafter as counsel may
be heard, I shall appear before the Honorable Jacqueline P. Cox, in Courtroom 680 of the
Dirksen Federal Building, 219 South Dearborn Street, Chicago, Illinois, and then and there
present the attached Motion of Global Lending Services LLC to Modify Automatic Stay,
which has been electronically filed this date with the Clerk of the U.S. Bankruptcy Court for the
Northern District of Illinois, a copy of which is hereby served upon you by electronic notice or
  Case 19-23590       Doc 43     Filed 05/05/20 Entered 05/05/20 15:16:27           Desc Main
                                   Document     Page 2 of 5


U.S. Mail.

 Dated: May 5, 2020                               Respectfully Submitted,

                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (OH 0083702)
                                                  Sottile & Barile, Attorneys at Law
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
                                                  Attorney for Movant

                                CERTIFICATE OF SERVICE

The undersigned, an attorney, hereby certifies that I have served a copy of this Notice along with
the attached Motion upon the above-named parties by electronic filing or, as noted above, by
placing same in a properly addressed and sealed envelope, postage prepaid, and depositing it in the
United States Mail at 394 Wards Corner Rd., Suite 180, Loveland, OH 45140 on May 5,
2020, before the hour of 5:00 p.m.

                                                  /s/ Molly Slutsky Simons
                                                  Molly Slutsky Simons (OH 0083702)
                                                  Attorney for Movant
  Case 19-23590          Doc 43     Filed 05/05/20 Entered 05/05/20 15:16:27              Desc Main
                                      Document     Page 3 of 5


                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    CHICAGO DIVISION

 In Re:                                               Case No. 19-23590

 Theresa M. Rayford
                                                      Chapter 13
 aka Theresa Michele Rayford

 Debtor                                               Hon. Judge Jacqueline P. Cox

MOTION OF GLOBAL LENDING SERVICES LLC TO MODIFY AUTOMATIC STAY

          Global Lending Services LLC (hereinafter, “Movant”), a secured creditor herein, by its

attorneys, the law firm of Sottile & Barile, LLC, respectfully requests this Court, pursuant to

Section 362 of the Bankruptcy Code, and such other Sections and Rules as may apply, to enter an

Order modifying the automatic stay to allow Movant to obtain possession of its secured

collateral. In support thereof, Movant states as follows:

          1. On August 21, 2019, Debtor, Theresa M. Rayford (“Debtor”) filed a Voluntary Petition

             for Relief under Chapter 13 of the Bankruptcy Code

          2. Movant is a creditor of the Debtor with respect to a certain indebtedness secured by a

             lien upon a 2015 JEEP PATRIOT motor vehicle bearing a Vehicle Identification

             Number (“VIN”) of 1C4NJPBA9FD377168 (the “Vehicle”). (Ex. “A”).

          3. As set forth in the Retail Installment Contract (the “Contract”) attached as part of

             Exhibit “A”, Debtor was required to tender equal monthly payments to Movant, each

             in the sum of $485.08 with an interest rate of 26.95%. (Ex. “A”).

          4. Debtor has failed to make required payments to Movant due on and after January 1,

             2020, resulting in a default and a total outstanding balance due to Movant from Debtor

             in the sum of $17,238.04.
  Case 19-23590       Doc 43      Filed 05/05/20 Entered 05/05/20 15:16:27             Desc Main
                                    Document     Page 4 of 5


       5. As such, Movant seeks relief from the automatic stay so that it may take possession of

           and sell the Vehicle and apply the proceeds from such sale to the balance due from

           Debtor.

       6. Debtor has not offered, and Movant is not receiving, adequate protection for its secured

           interest or depreciating value.

       7. Debtor has no equity in the Vehicle, and the Vehicle is not necessary to an

           effective reorganization by the Debtor. The value of the vehicle per Movant’s proof

           of claim is $15,771.13. Movant will suffer irreparable injury, harm and damage should

           it be delayed in taking possession of the Vehicle and asserting its security interest

           therein.

       8. Movant requests that Bankruptcy Rule 4001(a)(3) not apply to any Order

           granting this Motion

WHEREFORE, Movant respectfully requests that this Court enter an Order, as attached hereto,

modifying the automatic stay provided by Section 362 of the Bankruptcy Code to permit Movant

to take immediate possession of and assert its security interest in the 2015 JEEP PATRIOT motor

vehicle bearing a Vehicle Identification Number (“VIN”) of 1C4NJPBA9FD377168;

waiving the 14-day stay provided for in Bankruptcy Rule 4001(a)(3); and, for such other, further
  Case 19-23590       Doc 43     Filed 05/05/20 Entered 05/05/20 15:16:27         Desc Main
                                   Document     Page 5 of 5


and different relief as this Court deems just and proper.

 Dated: May 5, 2020                                Respectfully Submitted,

                                                   /s/ Molly Slutsky Simons
                                                   Molly Slutsky Simons (OH 0083702)
                                                   Sottile & Barile, Attorneys at Law
                                                   394 Wards Corner Road, Suite 180
                                                   Loveland, OH 45140
                                                   Phone: 513.444.4100
                                                   Email: bankruptcy@sottileandbarile.com
                                                   Attorney for Movant
